Citation Nr: 9935753	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-08 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability. 

2.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1987 to 
October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision by the New 
Orleans, Louisiana regional office (RO) of the Department of 
Veterans' Affairs (VA) which denied entitlement to service 
connection for a bilateral ankle condition.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a left 
ankle disability is plausible.

2.  The veteran's claim for service connection for a right 
ankle disability is plausible.

CONCLUSION OF LAW

1.  The claim of entitlement to service connection for a left 
ankle disability is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The claim of entitlement to service connection for a 
right ankle disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met her initial obligation 
of submitting evidence of a well-grounded claim.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible. See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  

If a claim is not well grounded VA cannot assist a claimant 
in developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where 
the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (1999).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1999).

While the veteran is qualified to report her symptoms, she is 
not competent, in the absence of evidence demonstrating that 
she has medical training or expertise, to render medical 
findings or opinions.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

Service medical records (SMR's) from April 1989 to October 
1996 show that the appellant was treated on several occasions 
for complaints pertaining to her ankles.  The veteran was 
seen in April 1989 for twisting her left ankle.  The 
diagnosis was soft tissue injury, sprain, and strain. 
Subsequently in April 1989 she was treated for a right ankle 
injury.  The diagnosis was grade II ankle sprain.  Her 
treatment included being fitted with a cast for three weeks.  

Another April 1989 medical record shows that the veteran was 
treated for an injured right ankle due to stepping in a hole.  
The examiner noted that the veteran had four inversion 
injuries over the previous two weeks. 

In June 1989 the vetera complained of tingling and sharp pain 
on her outer right foot between the Achilles tendon and right 
fibula.  She stated she was not using her crutches while 
tending her baby and her ankle gave out.  There was a full 
range of motion, with good strength against resistance.  
There was no swelling, or dislocation of the right ankle.  
There was mild tenderness.  The assessment was of a resolving 
right ankle sprain.  She continued to receive follow-up 
treatment, to include physical therapy through August 1989.

The veteran was treated from May and June 1993 for right 
Achilles tendonitis.  The veteran was seen for physical 
therapy in May 1993.  In October 1993 the veteran complained 
of left ankle pain. The assessment was probable tendonitis.  
An associated medical record from 1993 shows that the veteran 
again complained of left ankle pain.  In October 1994 the 
veteran complained of left ankle pain that radiated to her 
knee and foot.  There was noted to be mild Achilles pain.  

During the September 1996 separation examination the veteran 
a history of foot trouble.  The examination clinically 
evaluated the feet and lower extremities as normal.

A VA general examination was conducted in December 1996.  At 
that time the veteran stated that in 1989 she strained both 
ankles while on march.  She noted subsequent pain, swelling, 
and black and blue symptoms resolved.  She stated that her 
left ankle was treated with a cast.  Over the years the 
veteran contends that she has no pain, but reported 
occasional popping in both ankles with exercise.  She 
reported no ankle pain at the time of the examination.  The 
ankles were shown to have no tenderness to palpitation, any 
swelling or deformities.  She could stand on her toes and 
heels without difficulty.  The range of motion of the right 
ankle was dorsiflexion of 20 degrees; plantar flexion of 50 
degrees; left ankle dorsiflexion 25 degrees; plantar flexion 
of 50 degrees, and subtalar motion good in both ankles.  X-
rays of the ankles showed no abnormality.  The diagnosis was 
present occasional bilateral symptoms. 

In the substantive appeal the veteran reported that she had 
been experiencing problems in her daily life with her ankles 
since service.

To summarize, the service medical record show that the 
veteran was treated on several occasions for problems 
associated with her ankles to include sprains and tendonitis.  
The recent December 1996 examination showed no objective 
pathology regarding the ankles.  However, the examiner 
indicated that the veteran was experiencing symptoms.   The 
veteran has indicated that her problems with her ankles have 
continued. 

The Board finds that the evidence is plausible in that the 
inservice complaints and findings relative to the ankles tend 
to show chronic disorders.  Accordingly, the veteran's claims 
for service connection a bilateral ankle disabilities are 
well grounded. 


ORDER

The claims for service connection for bilateral ankle 
disabilities are well grounded.  To this extent only, the 
appeal is granted.


REMAND

As previously discussed the claims for service connection for 
bilateral ankle disabilities are well grounded.  As such, the 
VA has a duty to assist the veteran in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This includes the duty to conduct a thorough and 
contemporaneous medical examination under appropriate 
circumstances.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In view of the inservice and post service findings relative 
to the ankles, the Board is of the opinion that a specialized 
examination is warranted.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA, 
military, and private medical records 
pertaining to treatment for her left and 
right ankle disabilities since her 
release from active duty to the present.  
The RO should then obtain all records, 
which are not on file. 

2.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature, severity and etiology of any 
disability involving a left and right 
ankles.  It is requested that the 
examiner obtain a detailed history 
concerning symptoms and complaints 
pertaining to the ankles, particularly on 
use.  In addition to x-rays, any other 
testing necessary should be performed.  
Following the examination and in 
conjunction with the review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that any disability 
diagnosed involving the ankles is related 
to the veteran's service or any incident 
therein?  A complete rationale for any 
opinion expressed should be included in 
the examination report.

3.  The RO should also inform the veteran 
of the consequences of failing to appear 
for a scheduled examination per 38 C.F.R. 
§ 3.655 (1999). 

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for bilateral ankle 
disabilities.  

If the benefits sought are not granted, the veteran and her 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals







